USCA4 Appeal: 19-381      Doc: 16      Filed: 12/03/2019    Pg: 1 of 1


                                                                 FILED: December 3, 2019

                             UNITED STATES COURT OF APPEALS
                                 FOR THE FOURTH CIRCUIT

                                      ___________________

                                             No. 19-381
                                     (3:18-cv-00017-NKM-JCH)
                                       ___________________

        ALEXANDER (ALEX) E. JONES; INFOWARS, LLC, a Texas Limited Liability
        Company; FREE SPEECH SYSTEMS, LLC, a Texas Limited Liability Company;
        LEE ANN MCADOO, a/k/a Lee Ann Fleissner

                       Petitioners

        v.

        BRENNAN M. GILMORE

                       Respondent

                                      ___________________

                                           ORDER
                                      ___________________

              The court denies the petition for rehearing and rehearing en banc. No judge

        requested a poll under Fed. R. App. P. 35 on the petition for rehearing en banc.

                  Entered at the direction of the panel: Judge Floyd, Judge Richardson, and

        Senior Judge Traxler.

                                               For the Court

                                               /s/ Patricia S. Connor, Clerk




     Case 3:18-cv-00017-NKM-JCH Document 169 Filed 12/03/19 Page 1 of 1 Pageid#: 2589
